Citation Nr: 1226844	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-35 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bunions of the feet.

2.  Entitlement to service connection for fungus of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

While the Veteran requested a hearing before the Board in October 2008, he cancelled this hearing in November 2010 and has not requested it to be rescheduled.

The Veteran also initiated appeals with regard to claims of entitlement to service connection for plantar warts and hammertoes of the feet.  However, these claims were fully granted in an October 2008 rating decision and are, therefore, not before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

While additional medical evidence has been added to the claims file since the last adjudication of the claims in October 2008, it does not relate to the specific claims being decided herein.  Therefore, a remand for RO review of this evidence is not necessary in this case.


FINDINGS OF FACT

1.  No foot bunion has been present during the pendency of this claim.

2.  No fungus infection of either foot was present in service, and no current foot fungus is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bunions of the feet were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Fungus of the feet was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in August 2007.

The record also reflects that the RO has secured all of the pertinent medical records identified by the Veteran.  Furthermore, he was afforded VA examinations pertinent to his claims in September and October 2008.  The examinations were conducted by medical professionals, who solicited symptomatology from the Veteran and conducted complete evaluations.  The Board finds that the examination reports are adequate to serve as a basis for the claims decided herein.

While the record shows that the Veteran has been in receipt of benefits from the Social Security Administration since 1980, efforts made to secure these records were unsuccessful.  In June 2008, the Social Security Administration informed VA that the Veteran's records had been destroyed.  The RO informed the Veteran of this in July 2008.  As such, the Board finds that the duty to assist has been satisfied as to these records.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.



II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

Where a chronic disease is shown in service, or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean, however, that any manifestation in service will necessarily permit service connection.  Showing chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

As an initial matter, the Board notes that the Veteran has not alleged that the any of the disabilities at issue were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he is entitled to service connection for bunions and fungus of his feet.  The Board notes that the Veteran has raised several claims of service connection related to his feet.  As noted above, service connection for hammertoes, plantar warts, and porokeratosis of each foot was granted in October 2008.  The only remaining claims on appeal are those that are being decided herein, and the Board has considered all possible current diagnoses of foot disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

An April 1962 service treatment record shows that the Veteran had a corn over the plantar surface of the right fifth metatarsal.  A subsequent April 1962 record shows a finding of an imbedded callosity at the plantar aspect of the right foot.

Upon separation in October 1963, examination of the Veteran's feet and skin was normal.  He denied any medical history of foot trouble.

Private treatment records dated from June 2000 to August 2004 show that the Veteran received diabetic foot care.

In 2002, the Veteran underwent private care for porokeratosis and dystrophic mycotic nails, which included debridement.

Private treatment records dated in 2006 and 2007 show that the Veteran presented for routine prophylactic foot care.  He had a diagnosis of diabetes mellitus.  It was consistently found that he had no ulceration or infection.  Findings of clavus, hypertrophic nails, and metatarsalgia secondary to hammertoes were noted.  When asked, the Veteran's treatment provider could not give any opinion with regard to the relationship of any foot disorder to service.

A January 2007 private record of a biopsy of the toenails shows that the Veteran had hyperkeratotic nail beds with bacterial overgrowth.  It was negative for fungal organisms.

In his July 2007 original claim and written statement, the Veteran alleges that all of his foot disabilities began in January 1962 and have existed since that time.

In September 2008, the Veteran underwent a VA examination.  He reported having right foot fungus that began in service, but his left foot fungus began more recently.  An X-ray report notes that the Veteran reported a history of bunions.  However, bunions were not noted on the X-ray report or the VA examination.

In October 2008, the Veteran underwent another VA examination.  He reported that he is followed by a private physician for his nail fungus.  He experiences pain when he loses a nail and uses nail lacquer daily for this disorder.  On examination, there were calluses on the balls of the Veteran's feet.  There were no active lesions.  Some toenails were thickened and had a dystrophic appearance consistent with onychomycosis.  The diagnosis was onychomycosis of the right great toenail and the left great and second toenails.  This was not caused by or a result of plantar wars, corns, or calluses, because there is no association between these diagnoses.  Furthermore, it was not noted in the service treatment records, and the onset began after separation.


Bunions

While the Veteran has raised a claim of entitlement to service connection for bunions of the feet, the evidence reveals no in-service or post-service medical evidence of such a diagnosis.  The only notation of bunions in any of the medical evidence is when the Veteran reported a history of the disorder upon X-ray examination in September 2008.  While a Veteran is certainly competent to report as to his symptomatology and, in some cases, the diagnosis to be attributable to this symptomatology, the Board finds that the medical evidence in this case, which includes two VA examinations and numerous private treatment records, is more probative than the Veteran's lay statements.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The observations of skilled professionals are more probative as to the existence of disability and disease or injury.

The Federal Circuit has noted basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131-the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: for disability resulting from personal injury suffered or disease contracted in the line of duty. . . . 38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, while the Veteran has been diagnosed as having a number of disorders of his feet, bunions were not shown in either the in-service or post-service medical evidence.  All other current diagnoses attributable to the Veteran's feet have been considered and adjudicated by VA.

Given the lack of supporting evidence of disease or injury, the Veteran's claim of entitlement to service connection for bunions of the feet must be denied.  As the evidence preponderates against the claim of entitlement to service connection for bunions of the feet, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  Gilbert, 1 Vet. App. 49, 54.

Fungus

With regard to the Veteran's claim of entitlement to service connection for fungus of the feet, the evidence shows a current diagnosis of onychomycosis of some toes of each foot, which is fungus of the nail.  As such, a currently diagnosed disability is demonstrated by the competent evidence of record.

The Veteran's assertions with regard to continuity of symptomatology of this disorder are inconsistent.  On his July 2007 original claim, he asserted that all of his foot disabilities began on January 15, 1962, and he received treatment for these disabilities until his separation from service.  However, while the service treatment records show that the Veteran was treated for other foot complaints during service, no fungus of the feet or nails was ever noted or complained of.  Furthermore, when asked upon separation whether the Veteran had a medical history of any foot disability, he replied that he did not.  As to other, unrelated disorders, the Veteran reported a medical history.  This is a signed, sworn document, completed by the Veteran at a time that is contemporaneous with his separation.  As such, it is afforded significant probative weight.  Furthermore, when examined in September 2008, the Veteran reported that only the right foot fungus began in service.  His left foot fungus began more recently.

These inconsistent statements call into question the Veteran's memory and credibility on the issue of whether this particular foot symptomatology has existed since he separated from service.  As such, the Board finds that there is not competent and credible evidence of continuity of symptomatology with regard to the presence of foot fungus since separation.

Furthermore, there is no competent opinion of record suggesting that the currently diagnosed onychomycosis is related to service, including treatment the Veteran received for his feet during service.  The October 2008 VA examiner specifically stated that the onychomycosis or foot fungus was not related to any of the plantar warts, corns, or calluses that the Veteran was treated for in service and noted that they were not otherwise related, since the onset was after separation.  The examiner asserted that there is no relationship between these diagnoses.  As noted above, the Board has found that the Veteran's statements asserting that his foot fungus began during service are not reliable and credible.  Therefore, the reliance of the VA examiner on this finding in providing his opinion is appropriate.

The Board finds that the opinion of the October 2008 VA examiner is competent and is the most probative evidence of record.  The only conflicting evidence is that from the Veteran, which has been determined to be either not credible or less probative.  As such, the evidence preponderates against the claim, and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for bunions of the feet is denied.

Service connection for fungus of the feet is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


